              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TORCUP, INC.,                                      CIVIL ACTION
         Plaintiff,

      v.                                           No. 19-1560

AZTEC BOLTING SERVICES, INC.,
et al.,
        Defendants.

                                     ORDER

      AND NOW, this     j~     day of July 2019, upon consideration of

Defendant, Aztec Bolting Services, Inc.' s, Motion to Dismiss the Amended

Complaint (ECF No. 18), Defendant, Christopher Earl High's, Motion to Dismiss

Plaintiff's Amended Complaint (ECF No. 19), Plaintiff's Response to Defendants'

Motions to Dismiss (ECF No. 20), and Defendant, Aztec Bolting Services, Inc.'s

Reply (ECF No. 22) and in conjunction with the Court's accompanying Opinion, it

is hereby ORDERED as follows:

   1. Pursuant to Fed. R. Civ. P. 12(b)(2), Defendant, Aztec Bolting Services,

      Inc.'s Motion to Dismiss the Amended Complaint (ECF No. 18) is

      GRANTED;

   2. Pursuant to Fed. R. Civ. P. 12(b)(2), Defendant, Christopher Earl High's,

      Motion to Dismiss Plaintiff's Amended Complaint (ECF No. 19) is

      GRANTED;


                                        1
3. Defendant, Christopher Earl High's, Motion for Extension of Time (ECF

  No. 23 and 24) is DENIED AS MOOT;

4. The Clerk of Court is directed to TRANSFER this matter to the United

   States District Court for the Southern District of Texas and CLOSE this

  case.



                                  BY THE COURT:




                                  CHAD F. KE NEY,




                                     2
